Citation Nr: 1028114	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-09 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel





INTRODUCTION

The Veteran has verified service in the Merchant Marines from 
June 1945 to August 1945.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In his March 2008 VA Form 9, the Veteran requested a Board 
hearing at a local VA office (Travel Board hearing).  A hearing 
was scheduled at the New York RO, and the Veteran was notified of 
the time and place of the hearing.  In response, the Veteran 
stated that he would not be able to travel to New York for a 
hearing and asked if it would be possible to have a hearing at a 
VA Medical Center (VAMC).  In March 2010, the RO sent the Veteran 
a letter advising him that it was not possible to hold the 
hearing at the VAMC.  The RO also noted that unless the Veteran 
informed the RO of his willingness to report for the Travel Board 
hearing or unless he had additional evidence to submit, in 30 
days it would be assumed that he had no additional evidence for 
the RO to consider and the case would be certified to the Board.  
The Veteran did not submit any additional evidence or indicate a 
willingness to report for the Travel Board hearing within the 30 
days.  Hence, his request for a Travel Board hearing is deemed 
withdrawn.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required.






REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claims for service connection for hearing loss and 
tinnitus.

Initially, the Board recognizes that the Veteran contends that he 
had service in the Merchant Marines after the end date on his 
Department of Defense Form 214 (separation document) - August 15, 
1945.  However, Merchant Marine service after August 15, 1945 
cannot be considered to establish eligibility for compensation.  
See 38 C.F.R. § 3.7(x)(15) (2009).  Thus, any service after that 
date is not for consideration in the present claims.  

In a November 2005 statement, the Veteran indicated receiving 
treatment at the VAMC in East Orange, New Jersey (August 25, 
2005) and the VA Community Based Outpatient Clinic in Brick, New 
Jersey (February 1, 2002).  Also, in a March 2010 letter, the 
Veteran indicated that he had yearly hearing tests at the 
Northport, New York VAMC.  None of the above records have been 
associated with the claims file.  VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The outstanding VA treatment 
records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain treatment records from the VAMC in 
East Orange, New Jersey dating since August 
2005; the VAMC in Northport; New York dating 
since November 2005; and the Brick, New 
Jersey VA Outpatient Clinic dating since 
February 2002.

2.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



